UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:May 31, 2015 Item 1. Schedule of Investments. Performance Trust Municipal Bond Fund Schedule of Investments May 31, 2015 (Unaudited) Principal Amount Value MUNICIPAL BONDS - 89.64% Arizona - 1.70% Florence Town Inc. Industrial Development Authority 5.000%, 07/01/2023 $ $ Industrial Development Authority of the City of Phoenix 5.000%, 06/01/2027 Industrial Development Authority of the County of Pima 6.000%, 04/01/2016 6.500%, 04/01/2026 Arkansas - 2.97% Arkansas Development Finance Authority 5.000%, 02/01/2022 City of Little Rock, AR Sewer Revenue 4.000%, 10/01/2022 Pulaski County Public Facilities Board 5.250%, 07/01/2024 California - 7.42% Abag Finance Authority for Nonprofit Corps 5.000%, 07/01/2021 Anaheim Public Financing Authority 0.000%, 09/01/2021 Centinela Valley Union High School District 5.750%, 08/01/2026 6.000%, 08/01/2036 City of San Buenaventura, CA 8.000%, 12/01/2026 Clovis Unified School District 0.000%, 08/01/2023 El Segundo Unified School District 0.000%, 08/01/2023 Foothill-Eastern Transportation Corridor Agency 0.000%, 01/15/2023 Golden State Tobacco Securitization Corp. 5.000%, 06/01/2029 McKinleyville Union School District 0.000%, 08/01/2046 Palmdale Community Redevelopment Agency 0.000%, 12/01/2020 Palmdale Elementary School District 0.000%, 08/01/2028 San Joaquin Hills Transportation Corridor Agency 5.000%, 01/15/2029 San Juan Unified School District 0.000%, 08/01/2022 Saratoga Union School District 0.000%, 09/01/2023 Colorado - 2.25% City & County of Denver, CO Airport System Revenue 5.250%, 11/15/2028 E-470 Public Highway Authority 0.000%, 09/01/2020 0.000%, 09/01/2023 0.000%, 09/01/2022 Connecticut - 0.54% Connecticut State Health & Educational Facility Authority 5.000%, 07/01/2026 Florida - 5.98% Belle Isle, FL 5.500%, 10/01/2022 Citizens Property Insurance Corp. 5.000%, 06/01/2022 County of Miami-Dade, FL 5.750%, 10/01/2028 County of Miami-Dade, FL Aviation Revenue 5.000%, 10/01/2027 Escambia County Health Facilities Authority 5.500%, 08/15/2024 Key West Utility Board 5.000%, 10/01/2023 Miami Beach Health Facilities Authority 5.000%, 11/15/2023 Miami-Dade County Educational Facilities Authority 5.250%, 04/01/2024 Venetian Community Development District 5.000%, 05/01/2023 Georgia - 1.57% Americus-Sumter County Hospital Authority 5.125%, 05/15/2023 Savannah Hospital Authority 5.500%, 07/01/2027 GU - 0.25% Guam Power Authority 5.000%, 10/01/2023 Hawaii - 0.85% State of Hawaii 5.000%, 08/01/2023 Idaho - 0.71% Idaho Health Facilities Authority 6.000%, 10/01/2021 Illinois - 4.85% Boone Mchenry & Dekalb Counties Community Unit School District 100 0.000%, 12/01/2023 Chicago Board of Education 0.000%, 12/01/2022 Cook County School District No. 103 Lyons 0.000%, 12/01/2022 Cook County School District No. 104 Summit 0.000%, 12/01/2025 Illinois Finance Authority 0.000%, 01/01/2020 5.000%, 11/15/2025 5.000%, 11/01/2027 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 Will County Community Unit School District No. 201 0.000%, 11/01/2020 Indiana - 10.47% City of Indianapolis Department of Public Utilities Gas Utility Revenue 5.250%, 08/15/2028 City of Valparaiso, IN 6.750%, 01/01/2034 City of Whiting, IN 5.250%, 01/01/2021 Crown Point Multi School Building Corp. 0.000%, 01/15/2022 Decatur Township Multi-School Building Corp. 5.000%, 07/15/2027 Indiana Finance Authority 5.250%, 09/01/2025 5.500%, 11/15/2026 New Albany Floyd County School Building Corp. 5.000%, 07/15/2023 Plainfield High School Building Corp. 5.000%, 07/15/2023 Shelbyville Central Renovation School Building Corp. 5.000%, 07/15/2024 West Clark 2000 School Building Corp. 4.000%, 01/15/2021 Kentucky - 2.12% Commonwealth of Kentucky 5.000%, 06/15/2038 Kentucky Economic Development Finance Authority 5.750%, 06/01/2025 Louisiana - 2.91% Lake Charles Harbor & Terminal District 5.500%, 01/01/2029 Louisiana Energy & Power Authority 5.250%, 06/01/2028 Louisiana Local Government Environmental Facilities & Community Development Authority 5.000%, 12/01/2025 Tobacco Settlement Financing Corp. 5.000%, 05/15/2022 Maryland - 0.33% Anne Arundel County Consolidated Special Taxing District 5.000%, 07/01/2024 Massachusetts - 0.28% Massachusetts Educational Financing Authority 4.500%, 07/01/2024 Michigan - 3.35% City of Belle Isle, FL 5.000%, 11/01/2020 Detroit City School District 5.250%, 05/01/2027 Michigan Finance Authority 5.000%, 05/01/2021 7.000%, 10/01/2031 Sturgis Public School District 5.000%, 05/01/2024 Minnesota - 0.84% City of Center City, MN 5.000%, 11/01/2023 Missouri - 0.78% City of Kansas City, MO 0.000%, 02/01/2023 Nevada - 1.03% City of Reno, NV 5.000%, 06/01/2023 New Jersey - 4.74% Casino Reinvestment Development Authority 5.000%, 11/01/2024 Garden State Preservation Trust 5.750%, 11/01/2028 New Jersey Economic Development Authority 5.000%, 07/01/2022 5.000%, 06/15/2023 5.500%, 01/01/2027 5.500%, 09/01/2027 New Jersey Higher Education Student Assistance Authority 5.000%, 12/01/2022 New Jersey Transportation Trust Fund Authority 5.500%, 06/15/2031 New York - 2.50% City of New York, NY 5.000%, 08/01/2022 Metropolitan Transportation Authority 5.000%, 11/15/2026 New York Liberty Development Corp. 5.250%, 10/01/2035 North Carolina - 0.81% North Carolina Eastern Municipal Power Agency 5.000%, 01/01/2026 Ohio - 2.22% Akron Bath Copley Joint Township Hospital District 5.000%, 11/15/2023 City of Akron, OH 5.000%, 12/01/2022 Euclid Avenue Development Corp. 5.000%, 08/01/2022 Oregon - 1.36% Medford Hospital Facilities Authority 5.000%, 10/01/2024 Salem-Keizer School District No. 24J 0.000%, 06/15/2025 Pennsylvania - 6.57% Delaware County Authority 5.000%, 06/01/2023 Delaware Valley Regional Financial Authority 5.500%, 08/01/2028 Hopewell Area School District 0.000%, 09/01/2026 Montgomery County Industrial Development Authority 5.000%, 11/15/2023 Pennsylvania Economic Development Financing Authority 5.000%, 06/30/2028 Pennsylvania Higher Educational Facilities Authority 5.250%, 07/15/2025 Pennsylvania Turnpike Commission 0.000%, 12/01/2038 0.000%, 12/01/2030 Puerto Rico - 0.89% Puerto Rico Public Finance Corp. 6.000%, 08/01/2026 Rhode Island - 1.61% Rhode Island Health & Educational Building Corp. 5.000%, 06/01/2025 Tobacco Settlement Financing Corp. 2.250%, 06/01/2041 Texas - 12.76% Austin Community College District 5.000%, 08/01/2024 Central Texas Turnpike System 0.000%, 08/15/2022 City of Austin, TX Airport System Revenue 5.000%, 11/15/2028 Dallas Area Rapid Transit 5.250%, 12/01/2031 Grapevine-Colleyville Independent School Disctrict 0.000%, 08/15/2025 Harris County-Houston Sports Authority 5.000%, 11/15/2027 Humble Independent School District 4.000%, 02/15/2027 North Texas Tollway Authority 6.200%, 01/01/2042 Port Freeport, TX 5.950%, 05/15/2033 Tarrant County Cultural Education Facilities Finance Corp. 5.000%, 11/15/2022 Texas Municipal Gas Acquisition & Supply Corp. 5.000%, 12/15/2022 Utah - 1.25% County of Weber, UT 5.750%, 01/15/2033 Utah State Charter School Finance Authority 6.300%, 07/15/2032 Vermont - 0.14% Vermont Economic Development Authority 5.000%, 05/01/2021 Virginia - 0.59% Virginia Small Business Financing Authority 4.500%, 01/01/2023 5.000%, 01/01/2027 Washington - 0.46% Chelan County Public Utility District No. 1 0.000%, 06/01/2026 Wisconsin - 2.54% Plateville Redevelopment Authority 5.000%, 07/01/2022 Public Finance Authority 3.750%, 11/15/2019 Wisconsin Health & Educational Facilities Authority 5.000%, 08/15/2027 TOTAL MUNICIPAL BONDS (Cost $61,433,336) SHORT-TERM INVESTMENTS - 17.58% Fidelity Institutional Money Market Funds - Tax-Exempt Portfolio, 0.084% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $12,454,317) Total Investments (Cost $73,887,653) - 107.22% Liabilities in Excess of Other Assets - (7.22)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2015. The accompanying notes are an integral part of the Schedule of Investments The cost basis of investments for federal income tax purposes at May 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company.The Performance Trust Mutual Funds (the "Funds") are comprised of the Performance Trust Strategic Bond Fund (the"Strategic Bond Fund") and the Performance Trust Municipal Bond Fund (the "Municipal Bond Fund"), each representing a distinct diversified series within their own invesment objectives and policies within the Trust.The investment objective of the Strategic Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation.The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Funds are segregated, and a shareholder's interest is limited to the Fund in which shares are held. The Strategic Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011. Cost incurred by the Funds in connection with the organization and the initial public offering of shares were paid by PT Asset Management LLC, (the "Adviser"). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America ("GAAP"). Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. ("NASDAQ") will be valued at the NASDAQ Official Closing Price ("NOCP"), which may not necessarly represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. government securities valued by a pricing service (a “Pricing Service”) are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a pricing service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-backed and mortgage-backed securities are priced by a Pricing Service. The fair value of the securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances are considered in developing the fair value estimate. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would generally be categorized as Level 3. Municipal bonds are priced by a Pricing Service. The fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value. The extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions on the basis of identified cost basis by comparing the original cost of the security lot sold with the net sale proceeds. Dividend income, less foreign withholding tax, is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. Summary of Fair Value Exposure at May 31, 2015 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2015, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Fixed Income: Municipal Bonds $
